DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.  Claims 1-3, 6 and 16 have been canceled.  Claims 4 and 5 have  been amended.  Claims 17 and 18 have been added.  Claims 4, 5, 7-15, 17 and 18 are pending.  Claims 7-15 are withdrawn from consideration as being drawn to a non-elected invention. Claims 4-5, 17 and 18 are pending. 
New Ground(s) of Rejections
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/2/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 17 is objected to because of the following informalities:  
(a)	Claim 17 is objected because the equation recited at step (d) of the claim 17 is difficult to read, possibly due to copy machine artifacts and shading that makes some of the values of the equation unclear.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 3-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The first paragraph of section 112 requires the specification describe how to make and use the invention. (See In re Wands, 858 F. 2d 731, 8 USPQ2d 1400, 1404, (Fed. Cir. 1988)) (MPEP 2164.01(a)).  
	The independent claim 17 is drawn to a method for calculating a reproductive age of a female human subject of a known actual age, the method comprising the steps of: (a) obtaining a cell sample from the mammal, wherein the cell sample does not include the oocyte; (b) measuring a characteristic of a gene or pathway indicative of oocyte quality in the cell sample, the characteristic being the gene expression value of the cell sample, the measuring accomplished by: (i) performing a RT-PCR assay, an ELISA assay or a colorimetric test of a gene set from the cell sample; or assessing the cell sample's mRNA-sequence; and (ii) performing Pearson correlation with the results of (i), or obtaining an average expression of all genes in the gene set or the mRNA-sequence; wherein steps (i) and (ii) together produce a calculated quantitative score; (c) obtaining a pre-calculated age-correlation score Z based on existing gene-expression data from blood from females; and (d) calculating the reproductive age of the female human subject arep using the equation:

    PNG
    media_image1.png
    99
    159
    media_image1.png
    Greyscale

 where N is the weighted average of all the genes measured in the cell sample, ei is the expression level e for each gene I, and Zi is a pre-calculated age-correlation-score Z for each gene i based on existing gene-expression data from blood from females wherein a reproductive age arep younger than the female human subject’s actual age indicates increased reproductive capacity, and a reproductive age arep older than the female human subject’s actual age indicates decreased reproductive capacity; and wherein the calculation of reproductive again is performed without disturbing, harming or destroying any of the female human subject’s oocytes.
The claims 4-5 and 18 depend from the claim 17.

	The specification teaches that the invention is based at least in part on the discovery that genes in C. elegans, which display changes as oocytes age, are the same genes as those found in mammals; further, even if no directly associated genes were located, mammalian genes with similar functions to the C. elegans genes were located. The specification drawn a conclusion that the genes are good biomarkers for oocyte quality from oocytes based on C. elegans research [0037]. 
The specification teaches several Tables to support a conclusion that the recited biomarkers are potential candidate biomarkers for oocyte quality. The Table 1 provides a summary of certain genes and pathways that have previously been identified as being of potential interest for human (H), mouse (M) and worm (W), in connection with applications of the present technology based on oocyte array studies.   Applicant states at paragraph [0049] that in certain embodiments, the gene(s) or pathway(s) indicative of oocyte quality is chosen from a gene expressed in connection with one or more of the following categories (reflecting those listed in Table 1).  Insulin/IGF pathway was not clearly identified.  Applicant notes that the insulin/IGF-1(IIS) signaling pathway have been found to be one of the pathways involved in regulating reproductive aging cell nonautomously [0050].  In the figure 2, Applicant shows a heat map of the results showing gene trees. Applicant identifies a list of deleterious genes that increase with age and a list of beneficial genes that decrease with age.   The Insulin/IGF gene or sets of genes of the insulin/IGF pathway was not clearly identified in either gene sets.    
 The Tables 2 and 3 shows results of heat map showing gene trees in numerical form for ages 20-40.   The Insulin receptor (INSR) was identified as gene 3643 on pages 26 and 90.  However, it is unclear as to how one is to interpret the data or correlate the data to calculating reproductive age in the body of a human without disturbing or destroying the oocyte as claimed.    
The Table 4 summarizes the data from high level geneset related to anything from genes down regulated in PC-3 cells (prostate cancer) to gene up-regulated in SEND cells (skin endothelium) at hypoxia and etc.  No clear recitation of the insulin/IGF (IIS) signaling pathway was identified and thus would suggest that this gene pathway was not considered a high-level gene or gene set required for the invention. Table 5 shows GO biological processes but do not identify insulin/IGF-1 signaling pathway.  Table 6 shows MeSH anatomica contexts. Table 7 shows chemical genetic perturbations but an association of insulin/IGF (IIS) signaling pathway could not be found.  Finally, Table 8 shows the number of data sets and number of samples but do not identify how this Table is significant to the invention as claimed as it relates to calculating reproductive age…. based on measuring the expression characteristic of a gene or gene set, wherein the gene is associated with the insulin/IGF signaling pathway. While the Tables recite a plethora of information, the specification does not make clear how the information recited therein corresponds to determining candidate biomarkers for reproductive status.  There is no clear correlation to the insulin/IGF (IIS) signaling pathway as a target gene marker for oocyte quality such that one could use the information to achieve the results as claimed.   The specification does not make clear how one is to utilize the data in totality. For example, in reference to the insulin receptor recited in the Table 2 at pages 26 and 90, there is no clear statistical difference in the data in samples at the younger ages from data in samples at the older age such that one could draw a clear inference as to how it relates to oocyte quality and therefore predictive of an accurate calculation of reproductive age.  
Nothing is provided which would suggest identifying characteristics of any of these potential candidate biomarkers identified and those broadly encompassed by the claims but not identified would result in determining whether an oocyte is suitable for use in in vitro fertilization.  No evidence is provided that testing any sample encompassed by the claims, including those recited in the claim 4, such as e.g., blood, hair, skin, urine, salvia, sweat, blood or vaginal secretion, would result in determining oocyte quality and calculation of reproductive age using the claimed method steps recited in the pending claims.  No direct correlation is provided that the insulin/IGF (IIS) signaling pathway is an effective biomarker for oocyte viability or oocyte quality because no data is provided which supports this assertion.  Even if only the amounts of insulin/IGF-1 (IIS) signaling pathway or insulin receptor is measured that have been extracted from a non-oocyte sample (whether or not compared), how would this inform one of ordinary skill in the art whether the oocyte was viable or unviable, suitable or unsuitable for the intended purpose.  Likewise, given the steps of performing calculations to obtain a gene expression value, performing Pearson correlation to analyze gene sets, performing z score and using the information to extrapolate data, these steps in light of the teachings of the specification, do not expressly teach how these steps correlate to an indication of oocyte quality based on the analysis of the insulin/IGF receptor gene or any of the plethora of possible genes in any sample type encompassed by the claims. The information in the specification appears to speculate that this is possible without providing any specific guidance for doing so. The specification provides a prophetic example at paragraphs [0085]-[0088], wherein the method relies on correlating a key set of biomarkers to determine oocyte quality and to predict the likelihood of a patient conceiving. However, the specification does not make clear what key set of biomarkers would effectively perform the claimed task, which non-invasive sample was effective in obtaining the results and which characteristic(s) of insulin/IGF-1 signaling pathway required in order to achieve the intended results.  Thus, undue experimentation would be required to carry out the invention fully in scope.
	Post-dated art supports the unpredictability of the art. For example, Smit et al (Molecular Human Reproduction, vol. 24, no. 10, pages 469-477, 2018) addresses the question what is the difference between gene expression profiles of human germinal vesicle (GV) oocytes from women of different ages.  Smit et al performed the study on women between 18-43 years of age. RNA samples were collected and microarray based hybridization and data analysis was performed.  The reference teaches that hierarchiacal cluster analysis, multidimensional scaling plot, linear regression analysis, clustering profiles, and additional statistical analyses were performed. Smit analyzed a total of 15,357 unique genes that were thought to be expressed in GV oocytes.   The expression values of 42,489 individual probes of the 15, 357 genes were compared between four different age group. Smit concluded that there were no statistically difference in gene expression profiles of human GV oocytes from women of different ages (25-43).  Smit concluded that they could not find an effect of female age on gene expression profiles of individual human and deem that further research in warranted (see entire reference, especially abstract). 
	 
	Given the claims as broadly written and ambiguous, an enormous amount of experimentation in a highly unpredictable technology area would be required to make and use the claimed invention.  Additional experimentation would be required to carry out the invention with no guarantee of success. Therefore, based on the broad scope of the claimed invention, it is determined that it would require undue experimentation to make and use the claimed invention commensurate fully in scope.

Response to Arguments
7.	Applicant traverses the rejections on the following grounds:
Applicant’s traversal
(a)	Applicant summarizes the newly added claim 27 and states that the claimed invention is now based on a method for calculating a reproductive age of a female human subject of a known actual age and provides steps for calculating that value.
Examiner’s Response
(b)	All of the arguments are thoroughly reviewed and considered but are not found persuasive for the reasons that follow:  The Examiner acknowledges Applicant’s arguments.  The newly added claim recites general steps of performing RT-PCR or ELISA or a colorimetric assay, performing Pearson correlation and calculating quantitative score to predict oocyte quality.  The claims additionally recites steps of calculating reproductive age based on pre-calculations of age correlation score Z base on gene expression data.  Neither the claims nor specification or Applicant’s arguments address the lack of disclosure regarding determining the characteristic of the elected gene/gene pathway, insulin/IGF (IIS) signaling pathway, as the target gene marker for oocyte quality or characteristics of any plethora of gene(s) broadly encompassed therein required to calculate reproductative age based on oocyte quality using the method steps recited therein.  The specification does not make clear how one is to utilize the data presented in the specification in totality to calculate reproductive age based on the formulation and method steps recited therein.   For example, in reference to the insulin receptor recited in the Table 2 at pages 26 and 90, there is no clear statistical difference in the data in samples at the younger ages from data in samples at the older age such that one could draw a clear inference as to how it relates to oocyte quality.  No evidence is provided that suggest identifying any gene expression values of any of the potential candidate biomarkers recited in the Table and Figures or those unrecited biomarkers encompassed by the claims would result in determining whether an oocyte is suitable for use in in vitro fertilization.  No direct correlation or evidence is provided that the insulin/IGF (IIS) signaling pathway is an effective biomarker for oocyte viability or oocyte quality because no data is provided which supports this assertion even if one were to utilize the steps of performing the claimed calculations to extrapolate the data.  Even if only the amounts of insulin/IGF-1 (IIS) signaling pathway or insulin receptor is measured that have been extracted from a non-oocyte sample (whether or not compared), how would this inform one of ordinary skill in the art whether the oocyte was viable or unviable, suitable or unsuitable for the intended purpose and thus a clear calculation of reproductive age.  Further, no specific embodiments are provided to establish the metes and bounds for the data analysis steps based on genes expression values obtained from any non-oocyte sample in order to predict oocyte quality.  The examiner maintains that the claimed invention is not fully enabled by the teachings of the specification

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 4, 5, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(a)	Claims 4, 5, 17 and 18 are indefinite at the recitation of “measuring a characteristic of a gene or pathway indicative of oocyte quality in the cell sample, the characteristic being the gene expression value of the cell sample” as recited in the independent claim 17 at ste (b) because it is unclear as to what is encompass by the limitation “the gene expression value of the cell sample” in the context of the claims.   It is unclear as to whether the limitation represents every gene found in the cell sample or a specific gene(s) or gene set found in the cell sample or something entirely different. The metes and bounds of the limitation is unclear because a cell sample can express thousands or more of genes that may or may not be associated with oocyte quality and thus it cannot clearly be determined how one is to (select or measure) gene sets indicative of oocyte quality in a cell sample required to calculate reproductive age.  Applicant is reminded although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Clarification is required.
(b)   ‘The clams 4, 5, 17 and 18 are indefinite at the recitation “obtaining a pre-calculated age-correlation score Z based on existing gene expression data  from blood from females” because it is unclear as to what “existing gene expression data” applicant is making reference to in the context of the claim and how one is to limit this to a specific gene set or specific data set.   
(c) 	Claim 18 is indefinite at the recitation of “performing a RT-PCR assay or an ELISA” on the cell sample using a primer for a gene known to be correlated with aging” because the limitation appears to suggest that the primer for a gene known to be correlated with aging can be used in a RT-PCR assay or an ELISA assay.  It is unclear how one is to perform an ELISA reaction using primer for a gene known to be correlated with aging since ELISA are enzyme-linked immunosorbent assay know to be used for quantifying proteins in a complex mixture.  Clarifications is required.

Conclusion
10.	No claims are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637